Case 0:20-cv-60198-AMC Document 78-1 Entered on FLSD Docket 12/16/2020 Page 1 of 2




                          EXHIBIT 1
DocuSign Envelope ID: 99FF718A-2A58-4AC8-AFF0-40998195AF09
        Case 0:20-cv-60198-AMC Document 78-1 Entered on FLSD Docket 12/16/2020 Page 2 of 2




            Re: Solid Gold Gentlemen’s Club Federal Lawsuit

                                   CONSENT TO JOIN COLLECTIVE ACTION
                            Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)

           1. I consent and agree to pursue my claims arising out of my performing at Solid Gold
              Gentlemen’s Club in connection with the above-referenced lawsuit.

           2. I work/worked as an exotic dancer for Solid Gold Gentlemen’s Club in Pompano
              Beach, Florida, from on or about June 2017 to on or about December 2019.

           3. I understand that this lawsuit is brought under the Fair Labor Standards Act, 29
              U.S.C. §§ 201, et seq. I hereby consent, agree, and “opt in” to become a plaintiff
              herein and to be bound by any judgment by the Court or resolutions of this action
              under the federal wage law.

           4. I hereby designate Jesenia A. Martinez of Kristensen LLP at 12540 Beatrice Street,
              Suite 200, Los Angeles, California 90066 and Raymond R. Dieppa of Florida Legal,
              LLC at 14 Northeast 1st Avenue, Suite 1001, Miami, Florida 33132 to represent me
              for all purposes in this action.

           5. I also designate the named Plaintiff in this action, the collective action representative,
              as my agent to make decisions on my behalf concerning all aspects of the litigation.

           Signature:        _______________________________________
           Date:             _______________________________________
                              12/15/2020
           Name:             Marliz Nevarez___________________________
           Address:

           Telephone:                            ___________________________
           E-Mail:                                    __________________

           Send your consent form to any of the following firms, via e-mail, fax, U.S. Mail,
           screenshot then e-mail or screenshot and text**:

                          Jesenia A. Martinez                          Raymond R. Dieppa
                            KRISTENSEN LLP                             FLORIDA LEGAL, LLC
                   12540 Beatrice Street, Suite 200            14 Northeast 1st Avenue, Suite 1001
                     Los Angeles, California 90066                    Miami, Florida 33132
                      Telephone: (310) 507-7924                    Telephone: (305) 722-9677
                     **Text or Call: (305) 916-0171                    Fax: (786) 870-4030
                         Fax: (310) 507-7906                       ray.dieppa@floridalegal.law
                    jesenia@kristensenlaw.com or
                      dancer@kristensenlaw.com
